Title: Thomas Barclay to John Adams, 1 August 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir,
          Paris 1. Augt. 1783— [1784]
        
        I am favd. with your letter of the 19th. of last Month, and am Extremely glad to find your things have at length reach’d you— The few Articles that still remain shall Continue here untill you Come, as I do not think it will be right to put you to the Expence of Carriage—
        Doctor Bancroft arrived from Philadelphia a few days ago. Mr. Jefferson is Certainly Joined in a Commission with you and Doctor Franklin to make Treaties with the Maritime Powers. He intends to Embark in the packet from New York, and as soon as he arrives it is Expected you will Come here—
        There do’s Not look to be any appearance of the Doctor’s being recalled—though he often seems to long for it— Mr. Humphries who was one of General Washingtons aides when he resigned, is appointed Secretary to the Commissioners for Making the Treaties— I shall see the Chevalr. la lucern I expect to day, and if he brings any News of Consequence from America, I will send it by Next post to You— Congress had appointed a Committee to do business, and adjourned untill October then to meet at Trenton— Mr. Morris declared his Intention to Resign, and a Board of Treasury is to take up his department—
        As you will Certainly be here in the Course of a few weeks, perhaps it may be as well to leave the final settlement of your account alone untill you Come—and in the Mean time I will prepare a State of it for your Inspection—
        Mr. Jay is appointed Secretary for Foreign affairs— M. Ridley is Now here and returns to England in a few days, he informs Me I am Indebted to you 377 livres 5 sols, which I shall pay you when we meet— Commodore Jones is still here—
        I am Very truly / Dear Sir— / Your affet
        
          Thos Barclay
        
      